DETAILED ACTION

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “blocking member” in claims 1-6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Dawson Precision Tool-Less Guide Rod (see attached Notice of References Cited, Reference U; “Dawson”) in view of Nyst (FR 2507302 A1).
In reference to claim 1, Dawson discloses a handgun recoil spring guide rod, comprising: 
an elongated rod body configured to fit within a compression recoil spring (see video from 3:47-4:45, rod body and recoil spring clearly shown);
an axially elongated slot formed transversely into the body; and
a blocking member configured to fit substantially entirely within the slot and pivotably movable between a first position substantially entirely within the slot and a second position partially protruding from the slot such that it engages the recoil spring to hold the spring in a more compressed condition (see video from 3:47-4:45, a blocking member shown pivotably movable within a slot formed in the rod body from spring holding position to a position within the slot, as claimed; also see video from 9:53-10:30).
Thus, Dawson discloses the claimed invention except for wherein the slot extends through the rod body. The slot of Dawson is a blind slot that extends into the body, not through the body. However, Nyst teaches that it is known to form a rod of a recoil mechanism with a spring-retaining blocking member disposed in an elongated slot formed transversely through the rod, in order to hold a recoil spring in a compressed condition when necessary (figures 6 and 8, blocking member 42, slot 43). Thus, it would have been obvious to one of ordinary skill in the art to modify the rod body of Dawson to have the elongated slot formed transversely therethrough, in lieu of merely into the rod body, in order to simplify the manufacturing of the rod body and to prevent the build-up of debris within the slot. It is noted that Applicant admits that a longitudinal trough, like that of Dawson, requires more precision machining than a through-slot and is prone to debris build-up (spec, para. 3).

In reference to claim 2, Dawson in view of Nyst makes obvious the claimed invention, as set forth above (see cited portions of Dawson, which clearly show a pivot pin extending transversely through the rod body, slot, and blocking member).
In reference to claim 6, Dawson in view of Nyst makes obvious the claimed invention (Dawson, video clips cited above, the finger recess is formed as a wider portion of the slot vis-à-vis the rest of the slot).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Dawson in view of Nyst and further in view of Schmeisser (GB 422231 A).
In reference to claim 3, Dawson in view of Nyst makes obvious the claimed invention, including the blocking member including a forward pivot opening that receives the first assembly pin (set forth above). Dawson in view of Nyst fails to make obvious a rearward opening that receives a second assembly pin shaped to allow a rearward end of the blocking member to pivot to the second position, in order to limit the range of rotation of the blocking member to ensure proper operational positioning (figures 1 and 2, rearward opening receiving second assembly pin 12). Thus, it would have been obvious to one of ordinary skill in the art to provide the blocking member of Dawson with a rearward opening that receives a second assembly pin shaped to allow a rearward end of the blocking member to pivot to the second position, in order to limit the range of rotation of the blocking member to ensure correct operational positioning.
In reference to claim 4, Dawson in view of Nyst and further in view of Schmeisser (the modified Dawson), as set forth above, makes obvious the claimed invention except for: wherein the forward pivot opening is elongated in a longitudinal direction and the rearward opening is elongated in an angled direction to guide the blocking member to the second position when pivoted substantially about the first assembly pin. However, Schmeisser further teaches that it is known to form a forward pivot opening as elongated in a longitudinal direction and the rearward opening as elongated in an angled direction to guide the blocking member to the second position when pivoted substantially about a first assembly pin, in order to assist with correct operational positioning of the blocking member.
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Moller (5309815), McDonnell (4972760), Schmid (6129000), Simpson (2476328), Jourdat (2785605), Werner (DE 102004055862 B3), Bubits (AT 520335 B1), and Anmelder (DE 10051708 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL J KLEIN whose telephone number is (571)272-8229. The examiner can normally be reached 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GABRIEL J. KLEIN
Examiner
Art Unit 3641



/Gabriel J. Klein/Primary Examiner, Art Unit 3641